Citation Nr: 0844602	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-32 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for bilateral tubal adhesive disease with history of 
tuboplasty, status post vaginal hysterectomy with bilateral 
salpingo-oophorectomy.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The veteran had active military service from July 1987 to May 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In June 2008, the Board requested the opinion of a medical 
specialist from the Veterans Health Administration (VHA).  
The requested opinion was received in July 2008.  In August 
2008, the Board informed the veteran that it had requested a 
specialist's opinion in conjunction with the adjudication of 
her appeal, provided her a copy of that opinion and indicated 
that she was entitled to submit additional evidence or 
argument provided within 60 days of the date of that letter.  
In a signed September 2008 that was received at the Board 
that same month, the veteran stated that she had no further 
evidence or argument to present.  As such, the Board will 
proceed with the consideration of her case.

In light of the medical evidence, the veteran is now status 
post vaginal hysterectomy with bilateral salpingo-
oophorectomy due to her service-connected tubal adhesive 
disease with history of tuboplasty.  Thus, the Board has 
recharacterized the veteran's service-connected disability as 
stated in the Issue section above.


FINDINGS OF FACT

1.  The veteran's service-connected tubal adhesive disease 
with history of tuboplasty was well-controlled with 
continuous treatment prior to April 25, 2003.

2.  On April 25, 2003, the veteran underwent a vaginal 
hysterectomy with bilateral salpingo-oophorectomy that was 
proximately due to or the result of her service-connected 
tubal adhesive disease with history of tuboplasty.


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for tubal 
adhesive disease with history of tuboplasty, status post 
vaginal hysterectomy with bilateral salpingo-oophorectomy, 
are met as of April 25, 2003, and 50 percent as of August 1, 
2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.116, Diagnostic Codes 7613, 
7617 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  Upon 
receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and notify the claimant 
and his or her representative, if any, of what information 
and evidence not already provided, if any, is necessary to 
substantiate, or will assist in substantiating, each of the 
five elements of the claim including notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2007); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

For a claim seeking increased compensation for an already 
service-connected disability, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that he/she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life in order to substantiate 
the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).

Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.  VA must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

Notice letters were sent to the veteran in March and May 2004 
informed her of what evidence was required to substantiate 
the claim and of her and VA's respective duties for obtaining 
evidence.  In August 2006, she was advised that should an 
increase in disability be found, a disability rating is 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  She 
was also advised on what evidence and/or information is 
necessary to establish entitlement to an effective date 
should benefits be granted.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board acknowledges that the notice letters sent to the 
veteran do not fully meet the requirements set forth in 
Vazquez-Flores and are not sufficient as to content and 
timing, creating a presumption of prejudice to the veteran.  
This error, however, did not affect the essential fairness of 
the adjudication.  

Clearly, the veteran was provided with correspondence 
regarding what was needed to support her claim.  
Specifically, the March and May 2004 notices advised her that 
she must submit evidence establishing that her service-
connected disability has increased in severity such as 
statements from her doctor, the results of any tests or x-
rays, lay statements, treatment records, pharmacy 
prescription records, insurance examination reports and 
employment physical examinations.  She was also advised to 
identify any recent VA treatment.  In addition, she was 
notified that it was her responsibility to support the claim 
with appropriate evidence.  

Furthermore, the veteran was provided the diagnostic criteria 
specific to her service-connected disability in the Statement 
of the Case issued in August 2005.  Thereby she was provided 
notice of the specific rating criteria needed in order to 
entitle her to a higher disability rating.  The veteran's 
claim has been readjudicated in a August 2006 Supplemental 
Statement of the Case.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (defects in timing of notice may be 
cured by affording the veteran appropriate notice and 
subsequent adjudication).

Finally, actual knowledge has been demonstrated that the 
veteran knew of the need to demonstrate the effect the 
increase in severity of her service-connected disability had 
on her employment and daily life.  For example, in her Notice 
of Disagreement, the veteran gave a detailed history of her 
medical problems and how, in 2003, her pain became 
unbearable, making work more difficult to do and resulting in 
her having a hysterectomy.  She also set forth her history of 
two pregnancies with miscarriages.  Finally, she sets forth 
how she is single and unable to have children, having to take 
medication because of her hysterectomy, and how this has 
affected her both physically and mentally.  

For these reasons, the Board finds that the veteran will not 
be prejudiced by the adjudication of her claim at this time.  
The veteran either was provided notice or had actual 
knowledge of what was needed to substantiate her claim for an 
increased disability rating for her service-connected 
disability.  Furthermore, a reasonable person could be 
expected to understand what was needed based upon the post-
adjudicatory notices and process.  Accordingly, the Board 
finds that any error in the notice provided to the veteran on 
her claim for an increased disability rating has not affected 
the essential fairness of the adjudication and was harmless 
error.  

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence, and VA 
has notified the veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claim.

The veteran was afforded VA examination in October 2004.  
Significantly, the Board observes that she does not report 
that her disability has worsened since she was last examined.  
Thus a remand is not required solely due to the passage of 
time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 
(2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran.  Additional efforts to assist 
or notify him would serve no useful purpose.  Therefore, she 
will not be prejudiced as a result of the Board proceeding to 
the merits of her claim. 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2007).  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (2007), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor, 38 C.F.R. § 4.3 (2007).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  

Effective May 26, 1997, service connection was established 
for bilateral tubal adhesive disease with history of 
tuboplasty, which has been evaluated as 10 percent disabling 
under Diagnostic Code 7613 since that time.  The veteran 
filed a claim for an increased disability rating in March 
2004, asserting that she had continued to have complications 
since her discharge resulting in a hysterectomy in April 
2003.

Diagnostic Code 7613 is rated under the General Rating 
Formula for Disease, Injury, or Adhesions of the Female 
Reproductive Organs (General Rating Formula).  Under the 
General Rating Formula, symptoms that require continuous 
treatment warrant a 10 percent rating.  Symptoms that are not 
controlled by continuous treatment warrant a maximum 30 
percent rating.  38 C.F.R. § 4.116 (2007). 

The veteran's private gynecologist's records show that she 
was seen in April 2002 for an annual physical at which she 
complained of bad cramps.  She underwent a pelvic ultrasound 
in May 2002 that revealed there were several small intramural 
and subserosal fibroids.  The doctor recommended continuing 
her current therapy with the use of an anti-inflammatory as 
needed.  A hysterectomy was recommended only should she 
become symptomatic.  In February 2003, she was seen for her 
routine check-up and examination without significant 
complaints and no change in her therapy.  On April 3, 2003, 
she was seen for complaints of pelvic pain.  On April 25, 
2003, the veteran underwent a vaginal hysterectomy with 
bilateral salpingo-oophorectomy.  The surgical reports 
indicate the reason for this procedure was the veteran's 
history of pelvic pain, endometriosis and uterine fibroids.  
Treatment records show no difficulties since her surgery.

The veteran underwent a VA examination in October 2004.  She 
was noted to be status post hysterectomy with bilateral 
salpingo-oophorectomy.  She reported she has had no further 
pain since the surgery.  The examiner noted that physical 
examination showed no abnormality.  The assessment was a 
female veteran who had a long history of chronic pelvic pain 
with pelvic scarring and three prior laparoscopic surgeries, 
who had vaginal hysterectomy with bilateral salpingo-
oophorectomy with relief of symptoms.  The examiner, however, 
failed to provide an opinion as to whether the veteran's 
vaginal hysterectomy with bilateral salpingo-oophorectomy was 
related to her service-connected disability.  

When the veteran's appeal came before the Board in June 2008, 
the Board found that although all documentary evidence had 
been obtained, a medical opinion was necessary to determine 
if there was a relationship between her service-connected 
disability and her vaginal hysterectomy with bilateral 
salpingo-oophorectomy in April 2003.  Thus, the Board 
requested a medical expert opinion from a VHA gynecologist.  
The VHA gynecologist's report was received in July 2008.  The 
veteran was provided an opportunity to provide a response.  
In September 2008, the veteran reported she had no further 
argument and/or evidence to submit.  Thus, the Board may 
proceed to adjudicate the veteran's claim without prejudice 
to her.

In his July 2008 opinion, the VHA gynecologist opined that 
the veteran's vaginal hysterectomy and bilateral salpingo-
oophorectomy were at least as likely as not proximately due 
to or the result of her service-connected bilateral tubal 
adhesive disease with history of tuboplasty.  As these 
opinions are favorable to the veteran and there is no 
contrary evidence, the Board finds that, as of the date of 
her surgery, her service-connected disability is more 
appropriately evaluated based upon her being status post 
vaginal hysterectomy with bilateral salpingo-oophorectomy.

Under Diagnostic Code 7617, complete removal of the uterus 
and both ovaries is assigned a 100 percent rating for three 
months after removal, and a 50 percent rating is assigned 
thereafter.  38 C.F.R. § 4.116, Diagnostic Code 7617 (2007).  
On April 25, 2003, the veteran underwent a vaginal 
hysterectomy (removal of the uterus) with bilateral salpingo-
oophorectomy (removal of the ovaries and fallopian tubes).  
Thus, under Diagnostic Code 7617, a disability rating of 100 
percent is warranted for three months beginning April 25, 
2003.  Thereafter, as of August 1, 2003, a disability rating 
of 50 percent is warranted.  

A disability rating in excess of 10 percent is not warranted 
prior to April 2003, however, as the medical evidence fails 
to establish that the veteran's disability was productive of 
symptoms not controlled by continuous treatment.  Rather the 
medical treatment records show that, until April 2003, the 
veteran's symptoms were well-controlled under her current 
therapy.  (See February 2003 private gynecologist's note.)  
Furthermore, a higher disability rating is not warranted as 
of August 2003 as the applicable Diagnostic Codes do not 
provide for a higher disability rating, and the medical 
evidence reveals that the veteran's vaginal hysterectomy with 
bilateral salpingo-oophorectomy relieved her symptoms without 
any sequelae.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is in favor of granting the 
veteran an increased disability rating as of April 25, 2003, 
for her service-connected tubal adhesive disease with history 
of tuboplasty, status post vaginal hysterectomy with 
bilateral salpingo-oophorectomy.  


ORDER

A disability rating of 100 percent is granted for bilateral 
tubal adhesive disease with history of tuboplasty, status 
post vaginal hysterectomy with bilateral salpingo-
oophorectomy, from April 25, 2003, to July 31, 2003; and a 
disability rating of 50 percent is granted as of August 1, 
2003; subject to controlling regulations governing the 
payment of monetary benefits.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


